DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 05/25/2022.
	Claims 1-13 are pending.
	Claim 13 is newly added.
	Claims 8-13 are withdrawn as being drawn to non-elected groups or species.
	Claims 1-7 are currently under consideration to the extent that they read upon Applicant’s elected species.
	NOTE: Applicant elected the matrix comprise a carrageenan gelling agent and optionally microcrystalline cellulose, there be multiple beads of like construction, and the active be a nutrient.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wooster et al (WO 2016/020217)(IDS Reference), Gelineau (WO 2009/095417), and Labuza et al (IDS Reference).
Wooster teaches a delivery vehicle for nutritional supplements comprising a core (1) surrounded by a polymer shell (4), wherein the core comprises active ingredients (2) dispersed in a continuous polymer matrix (3) (see entire document, for instance, Abstract and Fig. 1).  It is noted that the polymer matrix (3) can be formed from carrageenans, alginates, and mixtures thereof (see entire document, for instance, page 7, lines 18-21 and claim 3).  The polymer shell (4) can also be formed from carrageenans, alginates, and mixtures thereof (see entire document, for instance, page 14, lines 14-18).  It is noted that one could consider (2) as the capsule or microcapsule with (3) serving as the shell, wherein (3) is taught as being an alginate, wherein (4) can serve as the matrix, which is taught as being carrageenans.  Alternatively, (2) can be considered beads with (3) serving as a matrix, wherein (3) is taught alternatively as being carrageenans.  
Wooster does not directly teach that a gelled appetizing matrix has a pH of less than 4.0.  Wooster further does not directly identify that the matrix has the same Aw as the active ingredient beads (2) and is in a range of 0.4-0.9.
Gelineau teaches a composition and method for enhancing pet food palatability.  Gelineau teaches that the liquid palatability enhancer can be applied in a gravy or jelly type matrix during the mixing of the additional ingredients (see entire document, for instance, [0045]).  Gelineau further teaches that after having a higher pH for obtaining a second stage reaction product, the pH is adjusted to 2.9 so as to obtain a ready-to-use product palatability enhancer (see entire document, for instance, [0055]).  The pH can be adjusted by any appropriate compound that is acceptable for use in pet food, such as phosphoric acid, caustic soda, other conventional and appropriate acidity or basicity regulators, and combinations thereof (see entire document for instance, [0027]).  
Labuza teaches that multi-domain foods with regions formulated to different water activities cause the whole system to be in a non-equilibrium state and results in moisture migration from a higher Aw to a lower Aw region which can result in undesirable changes in the system (see entire document for instance, page 49, right column, third paragraph).  Labuza further teaches that when Aw goes above the lower growth limit of 0.6 for salt-tolerant microorganisms, 0.80 for most molds, about 0.87 for most yeasts, and 0.91 for most pathogens, these microorganisms can begin to grow (see entire document for instance, page 49, right column, second paragraph).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize the ready-to-use product palatability enhancer with a pH of 2.9 as taught by Gelineau in the composition of Wooster.  One would have been motivated to do so in order to increase the palatability of the composition.  One would have been motivated to do so since Wooster teaches the use of taste-masking coatings (page 14, line 25), wherein Gelineau provides a palatability enhancer in order to enhance compliance by the recipient of the composition.  There would be a reasonable expectation of success since both Wooster and Gelineau are directed to vehicles for delivery of active components to animals.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention, to optimize the Aw of the composition of Wooster and Gelineau to between the instantly claimed Aw of 0.4 to 0.9.  One would have been motivated to do so in order to avoid particular pathogens.  Further, Labuza teaches the Aw as a results effective variable, wherein the motivation to optimize is based on the desire to avoid particular negative microorganisms.  
Response to Arguments
	Applicant argues in the remarks filed 05/25/2022 that an artisan would not have combined the cited references.  First, Applicant asserts that the pH of Wooster could not have been modified.  Second, Applicant asserts that Gelineau is directed to a one-compartment product, and therefore, its pH range should not be relevant to Wooster, a two-compartment system.  And third, Applicant asserts that Labuza only teaches the results, and not the means.  Applicant’s arguments is not found persuasive.  Specifically, regarding the first point, Gelineau teaches the modification of pH in order to arrive at a palatable composition, and therefore, Applicant’s assertion is not found persuasive.  This leads to Applicant’s second objection, that one could not consider the teachings of Gelineau that are directed to pH for the composition of Wooster, because the compositions have a different number of compartments.  This argument is not found persuasive.  Gelineau teaches the use of palatability enhancers and teaches that after having a higher pH for obtaining a second stage reaction product, the pH is adjusted to 2.9 so as to obtain a ready-to-use product palatability enhancer.  The concept of modifying pH is well known in the field, and Gelineau teaches that the pH can be adjusted by any appropriate compound that is acceptable for use in pet food, such as phosphoric acid, caustic soda, other conventional and appropriate acidity or basicity regulators, and combinations thereof.  The third argument is that Labuza only teaches the results, and not the means.  Applicant’s argument is not found persuasive.  First, Labuza teaches that the Aw as a results effective variable, wherein the motivation to optimize is based on the desire to avoid particular negative microorganisms.  Second, the instant specification (page 8) does not provide significant guidance on how to modify the Aw, and rather states:
Those skilled in the art can choose the Aw from these ranges of values depending on the active substance contained in the bead, by means of their general knowledge of the technical field. The Aw can be measured by those skilled in the art by15 any known method, for example by means of an Aw meter of the Labswift-aw type from Novasina. The Aw can be obtained or controlled by any means known to those skilled in the art, for example by means of at least one humectant chosen from monopropylene glycol and/or xylitol. 

Based on the teachings of the instant specification, one of ordinary skill in the art would have had the general knowledge necessary to measure and adjust the Aw as they were motivated, wherein Labuza provides good and sufficient motivation.  Therefore, Applicant’s argument is not found persuasive.  

Claims 1-7 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Wooster et al (WO 2016/020217)(IDS Reference), Gelineau (WO 2009/095417), and Labuza et al (IDS Reference), as applied to claims 1-6 above, and further in view of Ramakrishnan et al (US 2011/0097427).
The teachings of Wooster, Gelineau, and Labuza are set forth above.
Wooster, while teaching that celluloses can be present, does not directly teach the use of microcrystalline cellulose.  
Ramakrishnan teaches that microcrystalline cellulose is a known thickener for supplement formulations (see entire document, for instance, [0089]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize microcrystalline cellulose in combination with the thickeners taught by Wooster.  One would have been motivated to do so since Wooster directly teaches combinations of the thickeners, wherein Wooster further mentions celluloses as useful thickeners and Ramakrishnan teaches that microcrystalline cellulose is a known useful thickener.  
Response to Arguments
Applicant argues in the remarks filed 05/25/2022 that Ramakrishnan does not cure the alleged deficiencies of Wooster, Gelineau, and Labuza, and therefore, the rejection should be withdrawn for the same reasons as the rejection over Wooster, Gelineau, and Labuza.  Applicant’s argument is not found persuasive since arguments directed to the rejection over Wooster, Gelineau, and Labuza was not found persuasive (see above).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “chosen from the group comprising…” followed by a list, wherein said recitation should be “chosen from the group consisting of…”.  The claim is being interpreted as the later.  Appropriate correction is required.  

Conclusion
Any inquiry concerning this communication or earlier communications from the THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611